DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 06/20/22.  Claims 1-21 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-8, 10, 12-15, 17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doshi et al. (2019/0044918).
Claim 1:  Doshi et al. discloses a method, comprising:
receiving authorized raw input at a protective transform module(raw input collected from sensors) [page 3, paragraph 0037 | page 6, paragraph 0055];
receiving unauthorized raw input at a restrictive deep neural network(untransformed input provided as input to camouflaged model) [page 4, paragraph 0039];
processing the authorized raw input at the protective transform module to generate a processed input(perform various transformations on raw input to create camouflaged data) [page 3, paragraph 0036 | page 6, paragraph 0056];
feeding the processed input into the restrictive deep neural network(transmit camouflaged data to camouflaged neural network model) [page 6, paragraphs 0056-0057]; and
generating a result based on the processed input and the unauthorized raw input, wherein the result comprises a different learning performance between the authorized raw input and the unauthorized raw input(camouflaged data input to the model would result in a corresponding distorted output data provided to the client for recovering the raw output data, whereas when untransformed input is provided to the model, the output from the model would not be an untransformed output and would hide functionality of the model from someone gaining unauthorized access to the model) [page 4, paragraphs 0039 & 0041 | pages 6-7, paragraphs 0061-0063].
Claim 3:  Doshi et al. discloses the method according to claim 1, wherein processing the authorized raw input comprises applying a perturbation on the authorized raw input(applying various transformations to the original input) [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 5:  Doshi et al. discloses the method according to claim 3, wherein the perturbation comprises an additive perturbation or a spatial perturbation(changing input dimensions, adding fake values, mixing the ordering of real and fake values, rotations) [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 6:  Doshi et al. discloses the method according to claim 1, wherein the authorized raw input comprises an image obtained from one or more sources [page 6, paragraph 0055].
Claim 7:  Doshi et al. discloses the method according to claim 1, wherein the protective transform module comprises a key to guide generation of random perturbations or warping for the authorized raw input(table used to generate transformed input vector which is unique to client) [page 6, paragraphs 0053 & 0056-0058].
Claim 8:  Doshi et al. discloses an apparatus, comprising:
at least one processor [page 8, paragraph 0069]; and
at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to 
receive authorized raw input at a protective transform module [page 3, paragraph 0037 | page 6, paragraph 0055];
receive unauthorized raw input at a restrictive deep neural network [page 4, paragraph 0039];
process the authorized raw input at the protective transform module to generate a processed input [page 3, paragraph 0036 | page 6, paragraph 0056];
feed the processed input into the restrictive deep neural network [page 6, paragraphs 0056-0057]; and
generate a result based on the processed input and the unauthorized raw input, wherein the result comprises a different learning performance between the authorized raw input and the unauthorized raw input [page 4, paragraphs 0039 & 0041 | pages 6-7, paragraphs 0061-0063].
Claim 10:  Doshi et al. discloses the apparatus according to claim 8, wherein processing the authorized raw input comprises applying a perturbation on the authorized raw input [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 12:  Doshi et al. discloses the apparatus according to claim 10, wherein the perturbation comprises an additive perturbation or a spatial perturbation [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 13:  Doshi et al. discloses the apparatus according to claim 8, wherein the authorized raw input comprises an image obtained from one or more sources [page 6, paragraph 0055].
Claim 14:  Doshi et al. discloses the apparatus according to claim 8, wherein the protective transform module comprises a key to guide generation of random perturbations or warping for the authorized raw input [page 6, paragraphs 0053 & 0056-0058].
Claim 15:  Doshi et al. discloses a computer program, embodied on a non-transitory computer readable medium, the computer program, when executed by a processor, causes the processor to:
receive authorized raw input at a protective transform module [page 3, paragraph 0037 | page 6, paragraph 0055];
receive unauthorized raw input at a restrictive deep neural network [page 4, paragraph 0039];
process the authorized raw input at the protective transform module to generate a processed input [page 3, paragraph 0036 | page 6, paragraph 0056];
feed the processed input into the restrictive deep neural network [page 6, paragraphs 0056-0057]; and
generate a result based on the processed input and the unauthorized raw input, wherein the result comprises a different learning performance between the authorized raw input and the unauthorized raw input [page 4, paragraphs 0039 & 0041 | pages 6-7, paragraphs 0061-0063].
Claim 17:  Doshi et al. discloses the computer program according to claim 15, wherein processing the authorized raw input comprises applying a perturbation on the authorized raw input [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 19:  Doshi et al. discloses the computer program according to claim 17, wherein the perturbation comprises an additive perturbation or a spatial perturbation [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 20:  Doshi et al. discloses the computer program according to claim 15, wherein the authorized raw input comprises an image obtained from one or more sources [page 6, paragraph 0055].
Claim 21:  Doshi et al. discloses the computer program according to claim 15, wherein the protective transform module comprises a key to guide generation of random perturbations or warping for the authorized raw input [page 6, paragraphs 0053 & 0056-0058].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (2019/0044918) in view of Edwards et al. (2019/0188562).
Claim 2:  Doshi et al. discloses the method according to claim 1, but does not explicitly disclose wherein the method further comprises defining a loss function for the restrictive deep neural network.
However, Edwards et al. discloses a similar invention [page 1, paragraph 0006] and further discloses wherein the method further comprises defining a loss function for the restrictive deep neural network(implementing modified neural network loss function in hardened neural network) [pages 2-3, paragraphs 0021-0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Doshi et al. with the additional features of Edwards et al., in order to protect the models used in cognitive systems from adversarial inputs and/or other various attacks, as suggested by Edwards et al. [page 2, paragraph 0020].
Claim 9:  Doshi et al. discloses the apparatus according to claim 8, but does not explicitly disclose wherein the at least one memory and the computer program code are further configured, with the at least one processor to cause the apparatus at least to define a loss function for the restrictive deep neural network.
However, Edwards et al. discloses a similar invention [page 1, paragraph 0006] and further discloses wherein the at least one memory and the computer program code are further configured, with the at least one processor to cause the apparatus at least to define a loss function for the restrictive deep neural network [pages 2-3, paragraphs 0021-0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Doshi et al. with the additional features of Edwards et al., in order to protect the models used in cognitive systems from adversarial inputs and/or other various attacks, as suggested by Edwards et al. [page 2, paragraph 0020].
Claim 16:  Doshi et al. discloses the computer program according to claim 15, but does not explicitly disclose wherein processor is further caused to define a loss function for the restrictive deep neural network.
However, Edwards et al. discloses a similar invention [page 1, paragraph 0006] and further discloses wherein processor is further caused to define a loss function for the restrictive deep neural network [pages 2-3, paragraphs 0021-0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Doshi et al. with the additional features of Edwards et al., in order to protect the models used in cognitive systems from adversarial inputs and/or other various attacks, as suggested by Edwards et al. [page 2, paragraph 0020].

Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/20/22 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose “receiving unauthorized raw input at a restrictive deep neural network”, as claimed; in particular, Applicant appears to contend that the cited input data of Doshi et al. is not a “raw” input because it goes through several transformations before arriving at the camouflaged model as a transformed input.
Initially, Examiner respectfully submits that the pending claim language merely appears to recite receiving authorized/unauthorized raw inputs, without further specifying exactly what a “raw” input does or does not encompass; thus, one of ordinary skill in the art would not limit the interpretation of the claimed raw inputs to only inputs which have not been transformed in any way and remain completely unaltered indefinitely.
Additionally, Examiner notes that Doshi et al. describes the input of “un-transformed” data to the camouflaged model [page 4, paragraph 0039]; thus, is reasonably understood as a raw/untransformed input.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Doshi et al. appears to fairly teach receiving unauthorized raw input at the restrictive DNN(un-transformed data input to the camouflaged model by an unauthorized entity).
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., raw inputs being explicitly inputs that do not go through any transformation(s), unauthorized raw input provided directly to the restrictive DNN without any further transformation(s), etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant argues that the prior art of record does not disclose “wherein the result comprises a different learning performance between the authorized raw input and the unauthorized raw input”, as claimed; in particular, Applicant appears to contend that even if un-transformed data were provided as input to the camouflaged model of Doshi et al., the output would still be a transformed output and not an untransformed output.
Initially, Examiner respectfully submits that the pending claim language appears to be silent with respect to the transformation of the output (or lack thereof); thus, is largely irrelevant whether or not the output of Doshi et al. is specifically a transformed output.
Additionally, Examiner notes that Doshi et al. describes inputting camouflaged data into the camouflaged model to result in a corresponding distorted output data being provided to the client for recovering the raw output data, whereas inputting untransformed data into the camouflaged model would result in an output that is not an untransformed output and would hide functionality of the model from someone gaining unauthorized access to the model [page 4, paragraphs 0039 & 0041 | pages 6-7, paragraphs 0061-0063]; thus, is reasonably understood as the camouflaged model producing different results/outputs when inputting camouflaged data and un-transformed data.
Put another way, an authorized client inputting camouflaged data into the camouflaged model would be able to obtain a raw/correct output data as a result; whereas an unauthorized user inputting untransformed data into the camouflaged model would not obtain a true/correct output result because the functionality of the model is effectively hidden from unauthorized users.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Doshi et al. appears to fairly teach the result comprising a different learning performance between the authorized raw input and the unauthorized raw input(the camouflaged model produces a different output when camouflaged data is inputted, as compared to when un-transformed data is inputted).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435